         Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 1 of 33




 1   PATRICK J. CAROME (pro hac vice pending)       MARK D. FLANAGAN (CA Bar No. 130303)
     patrick.carome@wilmerhale.com                  mark.flanagan@wilmerhale.com
 2   ARI HOLTZBLATT (pro hac vice pending)          WILMER CUTLER PICKERING
     ari.holtzblatt@wilmerhale.com                   HALE AND DORR LLP
 3
     WILMER CUTLER PICKERING                        2600 El Camino Real, Suite 400
 4     HALE AND DORR LLP                            Palo Alto, California 94306
     1875 Pennsylvania Avenue, NW                   Telephone: (650) 858-6000
 5   Washington, D.C. 20006                         Facsimile: (650) 858-6100
     Telephone: (202) 663-6000
 6   Facsimile: (202) 663-6363                      Attorneys for Plaintiff
                                                    TWITTER, INC.
 7

 8   PETER G. NEIMAN (pro hac vice pending)
     peter.neiman@wilmerhale.com
 9   WILMER CUTLER PICKERING
      HALE AND DORR LLP
10   250 Greenwich St., 45 Floor
11   New York, New York 10007
     Telephone: (212) 295-6487
12   Facsimile: (202) 663-6363

13

14
                                  UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA

16
     TWITTER, INC.,                                               3:21-cv-1644
                                                        Case No. ____________________
17
                             Plaintiff,                 DECLARATION OF MATTHEW
18                                                      WILLIAMS IN SUPPORT OF
             v.                                         PLAINTIFF TWITTER, INC.’S
19
                                                        MOTION FOR A TEMPORARY
     KEN PAXTON,                                        RESTRAINING ORDER
20
     in his official capacity as Attorney
21   General of Texas

22                           Defendant.

23

24

25

26

27

28

                                                1                     DECLARATION OF M ATTHEW WILLIAMS
     ActiveUS 185639670v.4
           Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 2 of 33




 1                             DECLARATION OF MATTHEW WILLIAMS

 2   I , Matthew Williams, declare as follows:

 3    1.      I am a Senior Director, Trust & Safety at Twitter, Inc. (“Twitter”). Based upon information I

 4            have learned and received in the course of my work in that position, including information

 5            provided to me by other employees of the company, I have personal knowledge of the matters

 6            stated herein and, if called upon, I could and would competently testify thereto.

 7    2.      On January 13, 2021, Attorney General of Texas Ken Paxton posted a press release on his

 8            Twitter account indicating that he issued a civil investigative demand (the “CID”) to Twitter.

 9            Attached hereto as Exhibit A is a true and correct copy of Attorney General Paxton’s Twitter
10            post, available at https://tinyurl.com/ae4jpt47.
11    3.      Attached hereto as Exhibit B is a true and correct copy of Attorney General Paxton’s Press

12            Release, available at https://tinyurl.com/v7jaycca.

13    4.      By posting the press release to his Twitter account, Attorney General Paxton caused the press

14            release to be viewable at Twitter’s offices in San Francisco. A number of other statements

15            the Attorney General issued through his Twitter account, including his Tweets on January 6,

16            2021, and January 9, 2021 were also viewable from Twitter’s offices in San Francisco.

17            Attached hereto as Exhibit C is a true and correct copy of Attorney General Paxton’s January

18            6, 2021, Tweet available at https://tinyurl.com/3h4dc3rn.

19    5.      Attached hereto as Exhibit D is a true and correct copy of Attorney General Paxton’s January

20            9, 2021 Tweet, available at https://tinyurl.com/ud9t39p7.

21    6.      On or about January 14, 2021, the Attorney General’s office addressed and transmitted the

22            CID to Twitter at its headquarters in San Francisco, via U.S. certified mail. A true and correct

23            copy of the CID, as received by Twitter in San Francisco, including the envelope in which it

24            was received, is attached hereto as Exhibit E.

25    7.      When the mailed version of the CID arrived at Twitter’s San Francisco offices, those offices

26            remained closed to all but a few necessary employees due in part to threats of violent protests

27

28

                                                       2                   DECLARATION OF M ATTHEW WILLIAMS
     ActiveUS 185639670v.4
            Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 3 of 33




 1             in the vicinity of its offices arising from its content moderation decisions during and after the

 2             attack on the U.S. Capitol.

 3    8.       On January 29, 2020, immediately after Twitter realized it had been purportedly served with

 4             the CID, Twitter hired outside counsel to assist Twitter in responding to the CID.

 5    9.       Twitter has already been injured by the pending CID and the Attorney General’s related

 6             investigation, and it will continue to be injured by them so long as they remain pending.

 7             Twitter’s current injuries and threatened future injuries include the following:

 8    10.      First, Twitter has been forced to expend significant resources in responding to the CID to

 9             date, and will have to expend additional resources if the CID remains outstanding. Twitter
10             has worked to find, review, and ready responsive documents for production. Responding to
11             the CID forced several of Twitter’s employees to redirect time and effort that would otherwise
12             have been spent on, among other things, reviewing and responding to reports by users and
13             regulators. The production was supervised and directed by employees located in California.
14             In total, Twitter produced approximately 1,800 documents—including Twitter’s consumer-
15             facing policies and public statements around content moderation—in connection with its
16             response to the CID. These productions resulted in Twitter incurring costs in California.
17             Responding to all the remaining items of the CID, as currently framed, would require
18             reviewing and producing thousands of additional documents, at substantial additional cost and

19             expense.

20    11.      Twitter could not have chosen to simply ignore the CID. The CID is an official demand from

21             the highest ranking law-enforcement official in the state of Texas, and it expressly threatened

22             legal action in the event of noncompliance. See Exhibit E (citing Tex. Bus. & Com. Code §

23             17.62).

24    12.      Second, the CID and accompanying investigation have already chilled, and so long as they

25             remain extant, will continue to chill, Twitter’s exercise of its First Amendment rights. Twitter

26             understands that its decisions to either remove or place context around third-party content on

27             its site in order to enforce the Twitter Rules will sometimes lead to public attention and debate.

28

                                                         3                    DECLARATION OF M ATTHEW WILLIAMS
     ActiveUS 185639670v.4
            Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 4 of 33




 1             If this CID and investigation were allowed to proceed, I believe the result would be significant

 2             diminishment of the willingness of Twitter employees to speak candidly and freely in internal

 3             content moderation deliberations. I believe this would likely compromise and inhibit

 4             Twitter’s ability to make moderation decisions that best achieve Twitter’s vision of what

 5             content does and does not belong on its platform.

 6    13.      Further, the pendency of the CID and related investigation creates a concrete prospect that

 7             Twitter’s broad swath of internal, confidential policies and procedures regarding its

 8             moderation of its platform may have to be turned over to law enforcement officials. These

 9             pertain to or reflect sensitive deliberations between and among Twitter’s employees, and they
10             reflect the company’s content moderation judgments. These judgments are supervised and
11             directed by Twitter’s senior employees assigned to its headquarters in San Francisco.
12    14.      The fact that Twitter was served with this burdensome and broad CID has the potential to
13             color Twitter’s future content moderation decisions.
14    15.      Third, public exposure of the content of Twitter’s internal content moderation decisions—
15             which the CID threatens—would undermine the effectiveness of those policies and could
16             force Twitter to expend substantial resources changing them. Twitter takes great care in
17             crafting internal policies, procedures, and practices that it believes will promote a healthy
18             conversation on its platform. The nature and content of those policies, procedures, and

19             practices reflects the company’s considered judgments about the optimal way of moderating

20             content on its platform.

21    16.      Twitter strives to be as transparent as possible about its content moderation policies. For

22             example, Twitter’s Terms of Service, the Twitter Rules, and all incorporated policies are

23             public, and Twitter regularly publishes blog posts explaining our reasoning behind certain

24             content moderation policies. Twitter also publishes semi-annual statistics regarding the

25             frequency with which we take down content or suspend accounts displayed on the Twitter

26             Transparency Center. Twitter makes an effort to be transparent to better ensure that a user’s

27             interactions with the platform are understandable and fair.

28

                                                        4                    DECLARATION OF M ATTHEW WILLIAMS
     ActiveUS 185639670v.4
            Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 5 of 33




 1    17.      But public disclosure of Twitter’s internal policies, procedures, and practices pertaining to

 2             content moderation would provide accountholders who wish to evade the Twitter Rules and

 3             related policies with a roadmap for evading or circumventing Twitter’s moderation efforts,

 4             and thus compromise the effectiveness of those efforts. For example, many confidential

 5             documents sought by the CID pertain to or reflect internal policies, practices, or measures that

 6             Twitter employs to address, remedy, prevent, and assess violations of its Rules. If these

 7             confidential materials were disclosed, bad-faith actors could use that information to

 8             circumvent Twitter’s enforcement capabilities. If this information became public, it may be

 9             prohibitively expensive for Twitter to alter its detection and enforcement technologies and
10             processes in order to regain an advantage over bad actors engaging in efforts to evade
11             Twitter’s Rules. For example, individuals’ ability to circumvent Twitter’s policies against
12             spam, platform manipulation, and ban evasion, to name just a few, could negatively impact
13             the integrity and security of Twitter’s platform. Likewise, if bad-faith actors understand the
14             nuances of Twitter’s health-related policies, such as those prohibiting abuse, harassment, and
15             glorification of violence, it would make it easier for them to sidestep those policies, which
16             would negatively impact the health of the conversation on the platform.
17    18.      The Office of the Attorney General of Texas maintains a verified (“blue-check”) account on
18             Twitter’s platform. The Office of the Attorney General of Texas has had authorization over

19             and use of that account for 12 years, since January 2009, and the account has been used to

20             post Tweets as recently as March 8, 2021. Attached hereto as Exhibit F is a true and correct

21             copy of the current profile page for the Twitter account of the Attorney General of Texas,

22             available at https://twitter.com/TXAG.

23    19.      Mr. Paxton separately maintains a verified (“blue-check”) Twitter account. He has had

24             authorization over and use of that account for 11 years, since June 2009, before his tenure as

25             Attorney General, but the account now includes the display name “Attorney General Ken

26             Paxton.” This account has been used to post Tweets as recently as March 7, 2021. Attached

27

28

                                                        5                   DECLARATION OF M ATTHEW WILLIAMS
     ActiveUS 185639670v.4
            Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 6 of 33




 1             hereto as Exhibit G is a true and correct copy of the current profile page for the Twitter

 2             account of the Attorney General, available at, https://twitter.com/KenPaxtonTX.

 3    20.      In obtaining and/or continuing to use each of these Twitter accounts, the Office of the

 4             Attorney General, and Mr. Paxton have consented to the User Agreement, including its venue

 5             and choice-of-law provisions.

 6    21.      To this day, the company Parler maintains a Twitter account @parler_app. To the best of

 7             Twitter’s knowledge, it has never suspended Parler’s Twitter account or required Parler to

 8             remove content from the Twitter platform.

 9
10   I declare under penalty of perjury that the foregoing is true and correct. Executed on this 8th day of
11   March 2021 in California.
12

13                                                By: /s/ Matthew Williams_______________
                                                      Matthew Williams
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     6                   DECLARATION OF M ATTHEW WILLIAMS
     ActiveUS 185639670v.4
         Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 7 of 33




 1                                     SIGNATURE ATTESTATION

 2             I am the ECF User whose identification and password are being used to file the foregoing.

 3   Pursuant to Civil Local Rule 5-1(i), I hereby attest that the other signatories have concurred in this

 4   filing.

 5

 6   Dated: March 8, 2021                         By: /s/
                                                      Mark D. Flanagan
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     7                   DECLARATION OF M ATTHEW WILLIAMS
     ActiveUS 185639670v.4
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 8 of 33




  EXHIBIT A
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 9 of 33
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 10 of 33




   EXHIBIT B
            Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 11 of 33



                                            Español (/es/news/releases/procurador-general-paxton-       Menu
(/)                                         emite-demandas-de-investigacion-civil-cinco-
                                            empresas-tecnologicas-lideres)

                                            About (/about-of ce) News (/news)

                                            Opinions (/attorney-general-opinions)

                                            Jobs (/careers/job-listings) Contact Us (/contact-us)   

HOME (/) > NEWS (/NEWS) > NEWS RELEASES (/NEWS/RELEASES) >
AG PAXTON ISSUES CIVIL INVESTIGATIVE DEMANDS TO FIVE LEADING TECH COMPANIES REGARDING
DISCRIMINATORY AND BIASED POLICIES AND PRACTICES




         January 13, 2021 | Press Release



         AG Paxton Issues Civil
         Investigative Demands to
         Five Leading Tech Compa-
         nies Regarding Discrimina-
         tory and Biased Policies and
         Practices
         SHARE THIS:                                 391



         Attorney General Ken Paxton today issued civil investigative demands (CIDs)
         to Google, Facebook, Twitter, Amazon Web Services, and Apple, asking the
         companies for their policies and practices regarding content moderation
         and, more speci cally, for information related to Parler, a social media
         application recently terminated or blocked by Google, Amazon, and Apple.

         For years, these Big Tech companies have silenced voices in the social media
         sphere and shut down competing companies and platforms. It has only
         grown worse in recent months. And just last week, this discriminatory action
included the unprecedented step
  Case 3:21-cv-01644-MMC        of removing
                            Document        and blocking
                                      5-1 Filed 03/08/21President
                                                          Page 12Donald
                                                                  of 33
Trump from online media platforms.



  “First Amendment rights and transparency must be
  maintained for a free online community to operate and
  thrive. However, the seemingly coordinated de-
  platforming of the President of the United States and
  several leading voices not only chills free speech, it wholly
  silences those whose speech and political beliefs do not
  align with leaders of Big Tech companies. Every American
  should be concerned about this large-scale silencing and
  the effects it will have on the future of free speech,” said
  Attorney General Paxton. “The public deserves the truth
  about how these companies moderate and possibly
  eliminate speech they disagree with. I am hopeful that
  these companies will set aside partisan politics and
  cooperate with these CIDs in order to get to the bottom of
  this contention and ensure a truly free online community
  consistent with the highest American ideals.”




Read a copy of the CIDs below:

Amazon
(https://www.texasattorneygeneral.gov/sites/default/ les/images/admin/2021/Press/Amazon-
Parler%20CID%20011321.pdf)
Apple
(https://www.texasattorneygeneral.gov/sites/default/   les/images/admin/2021/Press/Apple-
Parler%20CID%20011321.pdf)
Facebook
(https://www.texasattorneygeneral.gov/sites/default/   les/images/admin/2021/Press/Faceboo
Parler%20CID%20011321.pdf)
Google
(https://www.texasattorneygeneral.gov/sites/default/   les/images/admin/2021/Press/Google-
Parler%20CID%20011321.pdf)
Twitter
(https://www.texasattorneygeneral.gov/sites/default/   les/images/admin/2021/Press/Twitter-
Parler%20CID%20011321.pdf)
    Receive email updates from the                    Submit
  Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 13 of 33
                                                           Your Emai
          OAG Press Of ce:


Related News

AG Paxton’s Law Enforcement Round Up (/news/releases/ag-
paxtons-law-enforcement-round-1)
March 05, 2021 | Noteworthy




Texas Shuts Down Fraudulent Nationwide Telephone Scam
(/news/releases/texas-shuts-down-fraudulent-nationwide-
telephone-scam)
March 05, 2021 | Press Release




AG Paxton: Federal Interference in State Election Law Violates
the Constitution (/news/releases/ag-paxton-federal-interference-
state-election-law-violates-constitution)
March 05, 2021 | Press Release




AG Paxton’s Law Enforcement Round Up (/news/releases/ag-
paxtons-law-enforcement-round-0)
March 01, 2021 | Noteworthy




    See all News (/news)



                                                                                                    Back to Top



                                           Child Support      All              Where the          office/compact-
                                           (/child-           Divisions        Money Goes         texans)
                                           support)           (/divisions)     (https://comptroller.texas.gov/transparen
                                                                                                  Cost Efficiency
                                           Crime Victims      Opinions         ADA                Saving Ideas
                                           (/crime-           (/attorney-      Compliance         (/about-
                                           victims)           general-         (/ada-             office/cost-
                                                              opinions)        compliance)        efficiency-
                                             Consumer                                             saving-ideas)
                         (https://twitter.com/TXAG)
                                             Protection       Initiatives      Compact With
                                                              (/initiatives)   Texans (/about-
                      
                      
      Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21
                                   (/consumer-   Human   Page 14 of 33
                                                           Reporting                Security

(/)                 (https://www.facebook.com/TexasAttorneyGeneral)
                                          protection) Resources  Fraud  (/about-    (https://gov.texas.gov/
                                                      (/careers) office/reporting-
                    PO Box 12548          Open                   fraud-state-       Texas Veterans
                    Austin, TX 78711-2548 Government             government)        Portal
                                          (/open-                                   (https://veterans.porta
                                          government)            State Agency
                                                                 Contracts          Texas.gov
                                                                                    (http://www.texas.gov/
                                                                 (https://oagtx.force.com/contracts/s/)

                                                                         TRAILS Search      Accessibility &
                                                                                            Site Policies
                                                                         (https://www.tsl.state.tx.us/trail/index.ht
                                                                                            (/site-policies)
                                                                         Texas
                                                                         Homeland
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 15 of 33




   EXHIBIT C
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 16 of 33
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 17 of 33




   EXHIBIT D
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 18 of 33
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 19 of 33




   EXHIBIT E
21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 21 of 33
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 22 of 33
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 23 of 33
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 24 of 33
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 25 of 33
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 26 of 33
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 27 of 33
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 28 of 33
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 29 of 33




   EXHIBIT F
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 30 of 33
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 31 of 33




  EXHIBIT G
Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 32 of 33
        Case 3:21-cv-01644-MMC Document 5-1 Filed 03/08/21 Page 33 of 33




1                                     CERTIFICATE OF SERVICE

2           I, Mark D. Flanagan, herby certify that on March 8, 2021, I served the attached document

3    via electronic mail upon the following address, per consent of all parties.

4

5           Brad.schuelke@oag.texas.gov

6

7    DATED: March 8, 2021                               /s/ Mark D. Flanagan
                                                        Mark D. Flanagan
8
                                                        MARK D. FLANAGAN (CA Bar No. 130303)
9                                                       mark.flanagan@wilmerhale.com
                                                        WILMER CUTLER PICKERING
10                                                        HALE AND DORR LLP
                                                        2600 El Camino Real, Suite 400
11                                                      Palo Alto, California 94306
                                                        Telephone: (650) 858-6047
12                                                      Facsimile: (650) 858-6100
13                                                      Attorney for Plaintiff
                                                        TWITTER, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        1                          CERTIFICATE OF SERVICE
